Citation Nr: 1535573	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-36 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for bilateral knee disorder, to include as secondary to a service-connected low back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

 The Veteran testified at a Travel Board hearing before the undersigned in April 2012.  A transcript of the hearing is associated with the claims file.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

The issues of entitlement to service connection for bilateral knee strain, traumatic brain injury residuals, and dermatitis were remanded by the Board in July 2014. However, a decision since issued in April 2015 by the RO granted the claims for service connection for traumatic brain injury residuals and tinea cruris (claimed as dermatitis).  And since the Veteran did not, in response, appeal either the ratings or effective dates assigned for those disabilities, they are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The Veteran is service connected for low back strain with degenerative arthritis of the lumbar spine and intervertebral disc syndrome.

2.  The Veteran's bilateral knee strain is not etiologically related to active service and it is not shown by competent medical evidence to be etiologically related to service-connected lumbar spine disability. 


CONCLUSION OF LAW

Bilateral knee strain was not incurred in or aggravated by active service; and, is not proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

VA has specified duties to notify and assist a claimant for benefits under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In a July 2008 letter, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The VCAA notice letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records (STRs), VA outpatient treatment reports, adequate VA examinations and opinions as well as statements from the Veteran and his representative. 

The Veteran was provided VA compensation examinations for medical opinions in September 2008 and September 2014, concerning whether the claimed disabilities are related to his military service.  The findings were reported in a manner and format enabling the Board to address the elements needed to show entitlement to service connection.  Likewise, the Board finds that there was compliance with its July 2014 remand directive requesting additional opinion.  The Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Service Connection Claim

The primary basis of the Veteran's claims is that his bilateral knee strain is secondary to his service-connected low back disability.  In deciding this claim, however, the Board must consider all potential bases of entitlement-direct, presumptive, and secondary.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

Service connection also may be granted for any disability shown after service, when all of the evidence, including that pertinent to service, shows the disability was incurred in service.  38 C.F.R. 3.303(d).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). 

The Veteran meets the first requirement of any service-connection claim, which is that he has the claimed disabilities.  Boyer v. West, 210 F.3d 1351, 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  He has received diagnoses of bilateral knee strain.  (See September 2014 VA examination reports.)  

The question then becomes whether the Veteran's claimed disabilities of the knees are a result of his military service, including especially his low back disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

However, the preponderance of the evidence as to the nexus element is against the claim, and service connection is not warranted on either a direct or secondary bases.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement must be considered-direct, presumptive and secondary).  

The Veteran's STRs show no complaints, treatment or diagnosis of a bilateral knee disability.  On the August 2005 separation examination, the knees were considered clinically normal and the Veteran specifically denied knee problems.  So these records provide evidence against in-service incurrence of this condition.  See Struck v. Brown, 9 Vet. App. 145 (1996).  

In fact, the first complaints of knee pain are in 2007.  VA outpatient records dated in August 2007 show that the Veteran reported right knee and ankle pain.  He denied any personal injury.  X-ray of the right knee showed minimal deformity; otherwise it was within normal limits.  The examiner did not list a right knee diagnosis.  Regardless, this was nearly 2 years after service discharge, which is far removed from any military duties.  

The Board is aware that, at the VA examination conducted in September 2008, the Veteran initially reported that he had inservice pain that worsened in 2007.  However, the Board also notes that at the September 2014 VA examination, the Veteran denied inservice knee pain, stating that the pain began in 2007.  Further, he also denied knee problems on the separation examination in 2005.  Therefore, in light of his inconsistent statements the Board can only give limited probative value to his remarks regarding the onset of knee symptoms, and rely moreso on the objective evidence in the record; which includes VA treatment and VA examination reports dated between 2005 and 2007.  These records do not show any reports of knee pain prior to 2007.  

There also is no competent and credible evidence otherwise linking or relating his disorders directly to his military service.  The only medical evidence, of record, is against such a theory.  A VA nurse practitioner in September 2014 found that the condition was less likely than not (less than 50% probability) incurred in or caused by any in-service injury, event or illness.  The examiner noted that the lack of inservice treatment as well as the Veteran denial of in-service problems.  In light this evidence or lack thereof, service connection for bilateral knee strain is therefore not warranted on a direct basis.  

As to whether the knee disabilities are secondary to his service-connected low back disability, the preponderance of the evidence is also against the claims.  

A VA examination was conducted in August 2008.  The physician reported the Veteran's medical histories and current symptoms.  Significantly, however, the VA examiner found that it was less likely, than not that the lumbosacral spine affected or caused the bilateral knee condition.  She noted that the Veteran had a stable, gait pattern with no evidence of abnormalities of weightbearing, stance, or posture.  From this, she concluded that the lumbosacral spine condition had not affected the gait to an extent such that it would cause increased weightbearing on either lower extremity.    

After considering the evidence both for and against the claim, the Board finds the statements of the VA examiners to be persuasive in light of the overall record.  Since the VA examiners' opinions were based on a review of the pertinent medical history and was supported by sound medical rationale, they provide compelling evidence against the Veteran's contentions that his claimed disorder is related to his service and, in particular, to his service-connected right leg disability.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).

The Board also considered the Veteran's contentions; however, the report and opinions of the evaluating VA physician and nurse practitioner are of greater probative value because of their consideration of the Veteran's pertinent medical and other histories-as accomplished by reviewing the evidence in the claims file, but more so based on the discussion of the underlying rationale of the opinions, which instead is where most of the probative value is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The examiners also have medical expertise, which is another relevant consideration adding to the opinions greater probative value.  

Moreover, the examiners opinions are mostly supported by the clinical evidence of record, which, as mentioned, in regard to secondary causation, fails to show the anatomical relationship between the lumbar spine disability and the later developed knee disabilities.  As well when considering the claim on a direct basis, there are no knee complaints during service, and/or for a significant period after service.  The Board may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There also is no medical opinion in the file refuting the VA examiners' unfavorable opinions, and the Veteran's lay statements are insufficient to rebut the opinions; given that, the VA examiners are trained in causality of the disorders.  For these reasons and bases, the evidence is not in relative equipoise, meaning not about evenly balanced for and against the claims for service connection for bilateral knee disabilities.  Instead, the preponderance of the evidence is unfavorable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

The claim for service connection for bilateral knee disorder is denied.   



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


